Citation Nr: 1105761	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09 34-334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had active service from August 1984 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for cause of death 
is herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran when 
further action is required.


FINDINGS OF FACT

1.  The Veteran died in June 2008, at the age of 50 years, due to 
coronary atherosclerosis.  Other significant conditions 
contributing to death but not resulting in the underlying cause 
were diabetes mellitus and cardiac hypertrophy.  

2.  At the time of his death, service connection was in effect 
for degenerative disc disease of the cervical spine, degenerative 
changes and degenerative disc disease of the thoracolumbar spine, 
chondromalacia patellae of the left knee, radiculopathy of the 
right and left upper extremities and right and left lower 
extremities, and history of nephrolithiasis.  

3.  His combined disability evaluation was 10 percent beginning 
August 25, 1993, and 70 percent beginning September 26, 2002; he 
was granted a total disability rating (TDIU) in February 2004, 
effective from May 29, 2003.  

4.  The appellant has not alleged that any rating decision during 
the Veteran's lifetime was clearly and unmistakably erroneous, 
nor has she submitted relevant, previously unavailable service 
department evidence, which would establish that the Veteran was 
entitled to receive a total disability rating for 10 years prior 
to his death.


CONCLUSION OF LAW

The criteria for entitlement to DIC based on receipt of, or 
entitlement to receipt of, compensation  based upon total 
disability for a specific time period prior to the Veteran's 
death have not been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.22, 20.1106 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

However, concerning the issue of entitlement to DIC under 
38 U.S.C.A. § 11318, the relevant facts are not in dispute and 
the resolution of the appellant's claim is entirely dependent 
upon the application of relevant statutes and regulations; under 
these circumstances, no notice or assistance is required under 
the VCAA.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Nevertheless, in a letter dated in July 2009, prior to an initial 
determination on her claims, the appellant was notified of the 
information or evidence necessary to establish entitlement to DIC 
based on receipt of, or entitlement to receipt of, total 
compensation prior to the Veteran's death.  No additional 
evidence is required to adjudicate that issue.

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Significantly, the appellant has 
not identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  DIC under 38 U.S.C.A. §  1318

A surviving spouse may establish entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 where it is shown that the 
Veteran's death was not the result of his or her own willful 
misconduct and, at the time of death, the Veteran was receiving, 
or entitled to receive, compensation for a service-connected 
disability rated by VA as totally disabling for a continuous 
period of at least ten years immediately preceding death, or for 
lesser periods for a Veteran who died less than ten years after 
release from active duty or who was a former prisoner of war who 
died after September 30, 1999.  38 U.S.C.A. § 1318(b); 38 C.F.R. 
§ 3.22(a).  The total disability rating may be based on schedular 
considerations or on an extraschedular basis, e.g., a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  38 C.F.R. § 3.22(c).  

In this case, according to the death certificate, the Veteran 
died in June 2008, at the age of 50 years, due to coronary 
atherosclerosis.  Other significant conditions contributing to 
death but not resulting in the underlying cause were diabetes 
mellitus and cardiac hypertrophy.  

At the time of his death, service connection was in effect for 
degenerative disc disease of the cervical spine, degenerative 
changes and degenerative disc disease of the thoracolumbar spine, 
chondromalacia patellae of th left knee, radiculopathy of the 
right and left upper extremities and right and left lower 
extremities, and history of nephrolithiasis.  His combined 
disability evaluation was 10 percent beginning August 25, 1993, 
and 70 percent beginning September 26, 2002.  He was granted a 
TDIU rating in February 2004, effective May 29, 2003, based on a 
private medical report of that date, indicating that he was off 
work pending medical retirement due to multiple medical 
conditions including cervical radiculopathy.  

The Veteran died nearly 15 years after his release from active 
duty, but the TDIU rating had been in effect for slightly more 
than 5 years; thus, he was not in receipt of a total rating for 
the requisite 10 years prior to his death.  

For DIC claims filed on or after January 21, 2000, DIC benefits 
may not be awarded based on "hypothetical entitlement."  In 
other words, it is improper, as a matter of law, to determine 
that the Veteran might have been entitled to a total disability 
rating for the requisite time period if he had applied for 
compensation during his or her lifetime.  See Rodriguez v. Peake, 
511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 
F.3d 1371, 1374-77 (Fed. Cir. 2009).  The applicable regulation, 
38 C.F.R. § 3.22(a), clearly implements 38 U.S.C.A. § 1318(b) to 
authorize payment of DIC only in cases where the Veteran had, 
during his or her lifetime, established a right to receive total 
service-connected disability compensation for the required period 
or would have established such a right if not for CUE in a 
previous rating decision.

Where a Veteran filed a claim for disability compensation during 
his or her lifetime, the Veteran may be "entitled to receive" 
compensation for total disability for the requisite time period, 
in certain limited circumstances.  38 C.F.R. § 3.22(b).  The 
first of these is if the Veteran would have received total 
disability compensation at the time of death for a service-
connected disability rated totally disabling for the requisite 
time period, but for clear and unmistakable error (CUE) committed 
by VA in a decision on a claim filed during the Veteran's 
lifetime.  38 C.F.R. § 3.22(b)(1).  The appellant has not alleged 
CUE in any such decision, nor is such suggested by the record, 
which shows that the Veteran was gainfully employed by the United 
States Postal Service until his disability retirement in 2003.  

A Veteran may also be found to have been "entitled to receive" 
compensation, if there is additional evidence submitted to VA 
before or after the Veteran's death, consisting solely of service 
department records that existed at the time of a prior VA 
decision but were not previously considered by VA, and which 
provides a basis for reopening a claim finally decided during the 
Veteran's lifetime and for awarding a total service-connected 
disability rating retroactively.  38 C.F.R. § 3.22(b)(2).  No 
additional service department records have been received since 
the original June 1994 rating decision.  In this regard, service 
treatment records submitted by the appellant are duplicates of 
records provided by the service department.  As a result, 
entitlement to DIC under 38 U.S.C.A. § 1318 may not be 
established on this basis.

"Entitled to receive" includes enumerated circumstances in 
which a Veteran, who had a service-connected disability that was 
continuously rated totally disabling by VA for the period 
specified, was not receiving such compensation for various 
administrative reasons, such as an offset against military 
retirement pay or recouping an indebtedness to the Government.  
38 C.F.R. § 3.22(b)(3).  The rating decision granting entitlement 
to a total rating, dated in February 2004, assigned an effective 
date in May 2003, based on evidence indicating he had ceased 
working at that time.  Thus, the Veteran was not rated totally 
disabled prior to that date.

Accordingly, there is no legal basis to grant the appellant's 
claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 
1318.  Such entitlement is prefaced on specific and unambiguous 
requirements, which have not been met.  The Board has no 
authority to grant claims on what might be perceived as an 
equitable basis and, instead, is constrained to follow the 
specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. 
West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994). 

Therefore, based on the application of the law to the undisputed 
facts, this claim must be denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the benefit-
of-the-doubt does not apply.  38 U.S.C.A. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is 
denied.

[Continued on Next Page]
REMAND

In this case, according to the death certificate, the Veteran 
died in June 2008, at the age of 50 years, due to coronary 
atherosclerosis.  Other significant conditions contributing to 
death but not resulting in the underlying cause were diabetes 
mellitus and cardiac hypertrophy.  At the time of his death, 
service connection was in effect for degenerative disc disease of 
the cervical spine, degenerative changes and degenerative disc 
disease of the thoracolumbar spine, chondromalacia patella of the 
left knee, radiculopathy of the right and left upper extremities 
and right and left lower extremities, and history of 
nephrolithiasis.  His combined disability rating was 70 percent, 
and he was in receipt of a TDIU rating.

The appellant contends that the Veteran's death was related to 
service.  She points out that he was discharged from service due 
to obesity, and that an elevated cholesterol of 241 was noted on 
the separation examination.  She has submitted medical text 
articles which implicate high cholesterol and obesity as factors 
potentially associated with heart disease.  She also notes that 
service treatment records show complaints of dizziness and 
shortness of breath, and has submitted excerpts from medical 
books indicating that these may be symptoms of heart disease. 

Neither the Board nor the appellant possesses the necessary 
medical expertise to determine these matters.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992) (a layman is not competent to 
offer a diagnosis or medical opinion); Jones v. Principi, 16 Vet. 
App. 219, 225 (2002) (Board must provide a medical basis other 
than its own unsubstantiated conclusions to support its ultimate 
decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board is 
prohibited from making conclusions based on its own medical 
judgment).  The texts submitted by the appellant note symptoms 
which should be addressed by a qualified medical professional.  
The medical evidence of record does not show that the Veteran was 
diagnosed with any form of heart disease while he was alive.  In 
addition, he had an extensive smoking history, also noted in the 
medical text excerpts as a significant risk factor.  

Nevertheless, a medical opinion should be obtained.  In DeLaRosa 
v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal 
Circuit Court held that 38 U.S.C.A. § 5103A(a) does not always 
require the Secretary of VA to assist a claimant in obtaining a 
medical opinion or examination for a cause-of-death claim, but it 
does require VA to assist a claimant in obtaining such whenever 
it is necessary to substantiate such a claim.  The Federal 
Circuit Court added that there is no duty to provide a VA opinion 
in a DIC claim under 38 U.S.C.A. § 5103A(d) since that provision 
is explicitly limited to claims for disability compensation 
(service connection), which is defined as a monthly payment made 
by VA to a veteran, and therefore does not pertain to a death 
claim.  Id.  Nevertheless, in Wood v. Peake, 520 F.3d 1345 (Fed. 
Cir. 2008) the Federal Circuit Court held that in the context of 
a cause-of-death claim, VA must also consider that 38 U.S.C.A. 
§ 5103A(a) only excuses VA from making reasonable efforts to 
provide an examination when no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  Thus, a 
medical opinion is indicated.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be referred to the 
appropriate physician in order to provide an 
opinion regarding the cause of the Veteran's 
death.  The examiner should review the claims 
file and offer an opinion on the following 
inquiries:

a  Is it at least as likely as not (i.e., to 
at least a 50-50 degree of probability) that 
the coronary atherosclerosis, diabetes 
mellitus, and/or cardiac hypertrophy which 
caused or contributed to cause the Veteran's 
death were of service onset, OR is such a 
relationship to service unlikely (i.e., less 
than a 50-50 probability)?

b.  Is it at least as likely as not (i.e., 
to at least a 50-50 degree of probability) 
that any service-connected disability, or 
any disability present in service played any 
role in his death; contributed substantially 
or materially to the cause of death and/or 
combined to cause death and/or aided or lent 
assistance to the production of death and/or 
was causally connected to his death; caused 
debilitating effects and general impairment 
of heath to an extent that it rendered him 
materially less capable of resisting the 
effects of his conditions which resulted in 
death; or was of such severity as to have a 
material influence in accelerating death in 
the event that such service-connected 
disability was progressive or debilitating, 
OR is such a relationship between the 
service-connected disabilities and his death 
unlikely (i.e., less than a 50-50 
probability)?

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  The rationale for any opinion offered 
should be provided.  If any question cannot 
be answered without resorting to speculation 
or conjecture, the examiner must so specify 
in the report, and provide a complete 
explanation as to why such question cannot 
be answered.

2.  Thereafter, adjudicate the claim for 
service connection for the cause of the 
Veteran's death, in light of all evidence of 
record.  If the claim is denied, furnish the 
appellant with a Supplemental Statement of the 
Case, and provide an opportunity for response, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


